252 F.2d 787
In the Matter of KNOLL REALTY CORP., Debtor.Grumman Village Garden Homes, Inc., Petitioner-Appellant,Joseph F. Ruggieri, Trustee-Appellee, William J.Burke, Cross-Petitioner.
No. 150, Docket 24777.
United States Court of Appeals Second Circuit.
Argued Jan. 14, 1958.Decided Feb. 6, 1958.

Benjamin Jaffe, New York City (Ralph Stout and Benjamin Jaffe, New York City, of counsel), for petitioner-appellant.
Louis P. Rosenberg, Brooklyn, N.Y., for trustee-appellee.
Before MEDINA and MOORE, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
Affirmed on Judge Abruzzo's opinion, 159 F.Supp. 237.